Citation Nr: 0608973	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-00 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1967.  The appellant seeks benefits as the surviving 
spouse.
 
This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied service connection for the 
cause of the veteran's death and entitlement to dependency 
and indemnity compensation (DIC) under 38 U.S.C.A. § 1318. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the 
appellant if further action is required on her part.


REMAND

In the opinion of the Board, additional development of both 
issues is necessary. 

The veteran died in October 2001.  The cause of death as 
determined by a medical examiner was arteriosclerotic 
cardiovascular disease.  At the time of his death, service 
connection had been established for post-traumatic stress 
disorder (PTSD) with a 100 percent rating in effect since 
January 1998.  The appellant seeks service connection for the 
cause of death, contending that stress, medications, and 
substance abuse associated with PTSD caused or contributed to 
cardiovascular disease.

Prior to his death, the veteran received ongoing treatment 
for PSTD from the VA Medical Center in Bay Pines, Florida.  
He was hospitalized at that facility in January 2001.  In a 
discharge report, the attending physician and psychiatrist 
noted the veteran had a negative cardiac stress test and had 
received consultations for an electrocardiogram and 
echocardiogram.  No other test results or heart related 
diagnoses were reported.  

The veteran died while hospitalized at St. Anthony's Hospital 
in St. Petersburg, Florida.  The file contains no records of 
treatment for cardiovascular disease up to or during this 
period of hospitalization.  On remand, the RO should obtain 
all available VA and private medical records relevant to the 
veteran's arteriosclerotic cardiovascular disease. 

In a January 2002 rating decision, the RO denied entitlement 
to DIC under 38 U.S.C.A. § 1318 for a non-service-connected 
cause of death because the veteran was not rated totally 
disabled for 10 years or more immediately preceding death or 
for five years if the total disabled evaluation was 
continuously in effect for from the date of discharge from 
military service.  In a February 2002 forwarding letter, 
however, the RO stated the reason for denial was that the 
appellant was not married to the veteran for one year prior 
to death and no child was born of the relationship. 

The record contains evidence that the appellant and veteran 
were married on three occasions.  In her notice of 
disagreement, the appellant stated she was married to the 
veteran from January 1994 to January 1995, from October 1995 
to June 1998, and from October 5, 2001, to the date of his 
death.  She also stated that she used her married surname, 
lived with the veteran, and that they held themselves out as 
husband and wife throughout.  The RO did not mention the one 
year marriage exclusion in the November 2003 statement of the 
case or in the March 2003 supplemental statement of the case.  
It is not entirely clear from the record why the RO ceased to 
address the issue as a reason for denial of benefits.  On 
remand, the RO should obtain records of divorce to determine 
if the appellants meets the criteria to be considered the 
surviving spouse of the veteran and whether the requirements 
of 38 U.S.C.A. § 1318 (c) have been met. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA medical records and records 
from St. Anthony's Hospital in St. 
Petersburg, Florida, relevant to any 
treatment of the veteran for 
cardiovascular disease from 2001 to the 
date of the veteran's death. 

2.  Request that the appellant provide 
copies of her divorce complaints and 
decrees. 

3.  Then, readjudicate the claims for 
service connection for the cause of the 
veteran's death and for DIC under 
38 U.S.C.A. § 1318.  If the decision 
remains adverse to the appellant, provide 
the appellant and her representative with 
a supplemental statement of the case and 
the appropriate opportunity to respond 
thereto.  Thereafter, return the case to 
the Board as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


